Citation Nr: 0832188	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for non-service-connected death pension 
benefits.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from December 
1942 to March 1945.  He died in September 1980.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service from 
December 1942 to March 1945.

2.  He died in September 1980 from a cerebrovascular 
accident.  Hypertension was listed as a significant condition 
contributing to death.

3.  At the time of death the veteran had no service-connected 
disabilities and no claim of service connection for any 
disorder was pending.

4.  The veteran's cause of death did not initially manifest 
until well after his service in the military had ended, and 
is unrelated to his military service, and he did not have any 
disability of service origin that contributed substantially 
and materially to his death, or hastened it, or otherwise 
aided or lent assistance to it.

5.  The veteran did not possess the requisite service to 
allow his surviving spouse to qualify for VA nonservice- 
connected death pension benefits.

6.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due 
to or the result of a disease or injury incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).

2.  The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met.  38 
U.S.C.A. §§ 107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2007).

3.  The criteria for a claim for accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's, 
the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which 
was proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2007).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b) (2007).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2007).

The death of the appellant's husband in this case was caused 
by cerebrovascular accident.  The other significant condition 
contributing to his death, but not related to the cause, was 
severe hypertension.  At the time of his death, service 
connection was not in effect for any disability.

The evidence of record also includes an affidavit for 
Philippine Army Personnel dated in March 1945.  With the 
exception of a carbuncle, the veteran indicated that he had 
no wounds or illnesses.  The only service treatment report 
(STR) of record is the veteran's February 1946 separation 
physical.  At that time evaluation of his cardiovascular 
symptoms was within normal limits.  

Post-service medical evidence includes a medical opinion from 
the veteran's treating physician dated in May 2005 who noted 
initial examination of the veteran sometime in 1977 for left 
side body weakness, dizziness, and headache diagnosed as post 
cerebrovascular accident hemiplegia left side with 
hypertension.  The examiner also noted that the veteran first 
developed numbness on the left side of his body during 
service in 1945.  In the late 1960s, the veteran was 
hospitalized for similar complaints of numbness and weakness 
on the left side of his body.  Records from the veteran's 
terminal hospitalization show he was admitted on September 
21, 1980 for cerebrovascular accident secondary to 
hypertension.  He died three days later.  

After a review of all the evidence of record, the Board finds 
that the single question for consideration is whether service 
connection is warranted for the conditions ultimately 
identified as having caused the veteran's death.  However, 
there is no competent evidence that any cardiovascular 
disease or either of the conditions listed on his death 
certificate were manifested in service, so as to establish 
service connection based on onset or aggravation in service.  
Although the private physician appears to support the 
appellant's contention that the veteran had left side 
weakness and numbness during service which resulted in his 
terminal cerebrovascular accident, the opinion is based upon 
consideration of a history provided by the veteran, and 
therefore does not represent a medical conclusion or opinion 
by the author.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet.App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

The opinion is also considerably weakened by the fact that 
there is no indication that the physician reviewed any other 
relevant evidence in the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion) and Elkins v. Brown, 5 Vet. App. 474, 478 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician had reviewed the 
claimant's STRs or other relevant documents, which would have 
enabled him/her to form an opinion on service connection on 
an independent basis).  Thus, while not discounted entirely, 
the private medical opinion is entitled to minimal, if any, 
probative weight in the face of the remaining evidentiary 
record.  

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).  Here, in 
light of the opining physician's reliance upon undocumented 
history of in-service events in the 1940's, he/she does 
little more than indicate the possibility that the veteran's 
cerebrovascular accident was related to service.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty for an assessment.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 
3.102 (reasonable doubt does not include resort to 
speculation or remote possibility). 

The evidence also includes a joint affidavit from two 
individuals indicating that the veteran was treated for 
numbness and weakness during service and that this caused his 
death in 1980.  The affidavit is entitled to little probative 
weight in this case since neither of these individuals has 
been shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether the 
veteran's death was related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case a preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).

II.  Death Pension Benefits

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)(c)(d).

In this case, the service department verified that the 
veteran had service with the Philippine Army as a recognized 
guerilla from December 1942 to March 1945.  The findings by 
the service department verifying a person's service are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  This category of service does not qualify the 
veteran, or any dependent, for VA pension benefits.  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit.  

In addition, the law specifically excludes such service for 
purposes of entitlement to death pension benefits.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

III.  Accrued Benefits

Among the requirements for the payment of accrued benefits is 
that the claim for accrued benefits be filed within one year 
after the date of death of the individual with respect to 
whom such benefits are sought.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2007).

The appellant's husband died in September 1980.  She did not 
file a claim for accrued benefits until June 2005, well in 
excess of the one-year time requirement.  

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  The Court of Appeals for Veterans Claims 
has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The 
law is dispositive as to the claim for accrued benefits, and 
it must be denied.

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in March 2005 and July 2005 
that fully addressed the notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although it is no 
longer required, the appellant was also asked to submit 
evidence and/or information in her possession to the RO.  The 
RO also sent her a letter in February 2008 informing her of 
the information required by Dingess, supra.  Moreover, the 
appellant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  
Thus, the Board concludes that all required notice has been 
given to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The veteran's in-
service and post-service treatment records are in the claims 
file.  Thus, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

The claim for non-service-connected death pension benefits is 
denied for lack of legal entitlement.  

The claim for accrued benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


